DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 25 March 2020 in reference to application 16/830,106.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srinivasan et al. (US PAP 2020/0356634).

Consider claim 1, Srinivasan teaches a computer-implemented method for transferring a target text style using Reinforcement Learning (RL) (abstract), comprising: 
pre-determining, by a Long Short-Term Memory (LSTM) Neural Network (NN), the target text style of a target-style natural language sentence (0049-51, encoder-decoder with LSTM trained to generate natural language in a predetermined style); 

calculating an accuracy rating of a transformation of the source-style natural language sentence into the target-style natural language sentence based upon rewards relating to at least the target text style of the source-style natural language sentence (0031-37, 0071-72, 74, 0079, total loss calculated, composed of stylistic transfer loss, content preservation loss, and cross entropy loss).

Consider claim 2, Srinivasan teaches the computer-implemented method of claim 1, wherein the rewards comprise style rewards, semantic rewards, and fluency rewards, and wherein said calculating step comprises evaluating the target-style natural language sentence with respect to content preservation, target text style, and fluency using the style rewards, the semantic rewards, and the fluency rewards, respectively  (0031-37, 0071-72, 74, 0079, total loss calculated, composed of stylistic transfer loss, content preservation loss, and cross entropy loss which is based on natural language model probabilities and thus is a measure of fluency).

Consider claim 8, Srinivasan teaches the computer-implemented method of claim 1, further comprising guaranteeing, by a LSTM-based style discriminator, a style transfer strength of the transformation above a threshold amount (0100, ensuring 

Consider claim 9, Srinivasan teaches the computer-implemented method of claim 1, further comprising guaranteeing, by a sentence discriminator, a content preservation between the source-style natural language sentence and the target-style natural language sentence (0074-78, determining content preservation losses and comparing to thresholds).

Consider claim 11, Srinivasan teaches the computer-implemented method of claim 1, guiding, based on the rewards, the generator in performing a subsequent transformation that achieves a higher accuracy rating, responsive to the accuracy rating being below a threshold amount (0071-72, using loss function to improve performance of the style transfer model).

Consider claim 12, Srinivasan teaches the computer-implemented method of claim 12, repeating said guiding step until the accuracy rating is equal to or greater than the threshold amount (0070, determining that loss reduction meets or exceeds a threshold).

Consider claim 13, Srinivasan teaches A computer program product for transferring a target text style using Reinforcement Learning (RL), the computer program product comprising a non-transitory computer readable storage medium having 
pre-determining, by a Long Short-Term Memory (LSTM) Neural Network (NN), the target text style of a target-style natural language sentence (0049-51, encoder-decoder with LSTM trained to generate natural language in a predetermined style); 
transforming, by a hardware processor using the LSTM NN, a source-style natural language sentence into the target-style natural language sentence that maintains the target text style of the target-style natural language sentence (0052, 0060, inputting source sequence and generating a target sequence in target style); and 
calculating an accuracy rating of a transformation of the source-style natural language sentence into the target-style natural language sentence based upon rewards relating to at least the target text style of the source-style natural language sentence (0031-37, 0071-72, 74, 0079, total loss calculated, composed of stylistic transfer loss, content preservation loss, and cross entropy loss).

Claim 14 contains similar limitations as claim 2 and is therefore rejected for the same reasons.

Claim 15 contains similar limitations as claim 8 and is therefore rejected for the same reasons.

Claim 16 contains similar limitations as claim 9 and is therefore rejected for the same reasons.

Claim 18 contains similar limitations as claim 12 and is therefore rejected for the same reasons.

Claim 19 contains similar limitations as claim 13 and is therefore rejected for the same reasons.

Consider claim 1, Srinivasan teaches A computer processing system for transferring a target text style using Reinforcement Learning (RL) (abstract, figure 6), comprising: 
a memory device including program code stored thereon (0117, memory 604); 
a hardware processor, operatively coupled to the memory device (0116, processor 606), and configured to run the program code stored on the memory device to: 
pre-determining, by a Long Short-Term Memory (LSTM) Neural Network (NN), the target text style of a target-style natural language sentence (0049-51, encoder-decoder with LSTM trained to generate natural language in a predetermined style); 
transforming, by a hardware processor using the LSTM NN, a source-style natural language sentence into the target-style natural language sentence that maintains the target text style of the target-style natural language sentence (0052, 0060, inputting source sequence and generating a target sequence in target style); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6, 7, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Mir et al. (Evaluating Style Transfer for Text).

Consider claim 6, Srinivasan teaches the computer-implemented method of claim 2, wherein the semantic rewards are determining using a semantic module configured to determine a similarity metric calculated as a sum of distances between co-occurring words in the source-style natural language sentence relative to the target-style natural language sentence (0074-76 determining distance measures between source and target language as content preservation score).
Srinivasan does not specifically teach wherein the semantic rewards are determining using a semantic module configured to determine a Word Mover's Distance 
In the same field of style transfer, Mir teaches wherein the semantic rewards are determining using a semantic module configured to determine a Word Mover's Distance (WMD) as an embedding-based similarity metric calculated as a sum of distances between co-occurring words in the source-style natural language sentence relative to the target-style natural language sentence (section 4.3, content preservation measuring using WMD).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing in order to use MWD as a semantic measure as taught by Mir in the system of Srinivasan in order to use a more reliable measure for evaluating style transfer (Mir Introduction).

Consider claim 7, Srinivasan teaches the computer-implemented method of claim 2, but does not specifically teach wherein the fluency rewards are determined using a Recurrent Neural Network (RNN)-based language model.
In the same field of style transfer, Mir teaches wherein the fluency rewards are determined using a Recurrent Neural Network (RNN)-based language model (section 4.3, naturalness, using LSTM natural language models which are a type of Recurrent Neural Network).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing in order to Recurrent Neural Network (RNN)-based language model as 

Consider claim 10, Srinivasan teaches the computer-implemented method of claim 1,  further comprising guaranteeing, by a language model, a fluency of the target-style natural language sentence (0065-69, cross entropy based on language model) but does not specifically teach wherein the language model is a Recurrent Neural Network (RNN)-based language model.
In the same field of style transfer, Mir teaches wherein the language model a Recurrent Neural Network (RNN)-based language model (section 4.3, naturalness, using LSTM natural language models which are a type of Recurrent Neural Network).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing in order to Recurrent Neural Network (RNN)-based language model as taught by Mir in the system of Srinivasan in order to use a more reliable measure for evaluating style transfer (Mir Introduction).

Claim 17 contains similar limitations as claim 10 and is therefore rejected for the same reasons.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

Consider claim 3, Srinivasan teaches the computer-implemented method of claim 2, wherein the style rewards are determined using a style classifier built upon a neural network (0089 pre-trained neural network style classifier).
However the prior art of record does not specifically teach or fairly suggest the limitations of “wherein the style rewards are determined using a style classifier built upon a bidirectional recurrent neural network with an attention mechanism”  when combined with each and every other limitation of the claim, the base claim, and intervening claims.  Therefore claim 3 contains allowable subject matter.

Claims 4 and 5 depend on and further limit claim 3 and therefore contain allowable subject matter as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the Notice of References Cited.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658